EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) dated effective October 1, 2006 by and
between Encore Medical Corporation (the “Company”) and Peter Baird (the
“Executive”).

The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment; and

Executive desires to accept such employment and enter into such an agreement;

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment.  Subject to the provisions of Section 8 of this
Agreement, Executive shall be employed by the Company for a period commencing on
October 1, 2006 (the “Effective Date”) and shall continue through the third
anniversary of the Effective Date (the “Initial Term”); provided that the term
will be renewed for successive one-year periods (each, a “Renewal Term” and
together with the Initial Term, the “Employment Term”) unless either party gives
written notice to the other of its intent not to renew at least one hundred
eighty (180) days prior to the expiration of the Initial Term or Renewal Term
then in effect, as applicable, on the terms and subject to the conditions set
forth in this Agreement.

2. Position.

a. During the Employment Term, Executive shall serve as the Company’s Group
President, Therapeutic Devices. In such position, Executive shall have such
duties and authority as shall be determined from time to time by the Chief
Executive Officer of the Company consistent with such position and commensurate
with Executive’s experience and expertise.

b. During the Employment Term, Executive will devote substantially all of his
business time to the performance of Executive’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the Company;
provided that nothing herein shall preclude Executive, (i) subject to the prior
approval (which shall not be unreasonably withheld) of the Company, from
accepting appointment to or continue to serve on any board of directors or
trustees of any business corporation or any charitable organization, (ii) from
participating in charitable activities or managing personal investments or
(iii) from accepting appointment to or continuing to serve on any board of
directors (or similar body) of any portfolio company of The Blackstone Group or
any of its affiliates, provided, in the aggregate, such activities do not
conflict or materially interfere with the performance of Executive’s duties
hereunder or conflict with Section 9.

3. Base Salary.  During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of Three Hundred Thousand Dollars ($300,000),
payable in regular installments in accordance with the Company’s usual payment
practices.  Executive shall be entitled to at least a five percent (5%) annual
increase in Executive’s base salary on each anniversary of the Effective Date. 
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary.”

4. Bonus.  With respect to each calendar year during the Employment Term
beginning in 2007, Executive shall be eligible to earn (i) an annual bonus award
(an “Annual Bonus”) targeted at sixty-seven percent (67%) of Executive’s Base
Salary (the “Annual Bonus Opportunity”), based only upon the achievement of
objective performance targets of the Company established by the Company and
contingent upon Executive’s continued employment through the specified payment
date, and (ii) a supplemental bonus award (a “Supplemental Bonus”) targeted at
one hundred percent (100%) of Executive’s Base Salary (the “Supplemental Bonus
Opportunity”), based only upon the achievement of objective stretch incentive
targets of the Company established by the Company, and contingent upon
Executive’s continued employment with the Company through the specified payment
date. The Annual Bonus and Supplemental Bonus shall be paid no later than two
and one-half (21/2) months following the end of the calendar year to which such
bonuses relate.

5. Equity Awards. On the closing date of the merger of the Company with Grand
Slam Acquisition Corp. pursuant to that certain Merger Agreement dated June 30,
2006 by and among the Company, Grand Slam Holdings LLC and Merger Sub (the
“Closing Date”), the Company shall grant Executive an amount of stock options to
purchase common stock of the Company (the “Initial Stock Option Grant”) under
the Encore Medical Corporation 2006 Stock Incentive Plan (the “Stock Plan”) as
may be adopted on such date. The amount of such stock options shall be
determined by the Chief Executive Officer of the Company in his reasonable
discretion. The terms and conditions of such stock option grants shall be as set
forth in the Stock Plan and such time-based and performance-based stock option
award agreements as are set forth for other senior executives of the Company.

6. Employee Benefits.  During the Employment Term, Executive shall be entitled
to participate in the Company’s compensation and employee benefit plans (other
than annual bonus and severance plans) as in effect from time to time
(collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company. 

7. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies on no less
often than a monthly basis for expenses incurred in the prior month; provided
that reimbursement shall in all events be made within two and one-half (21/2)
months following the end of the year in which the expense was incurred.

8. Termination.  The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that each
party will be required to give the other party at least thirty (30) days advance
written notice of any such termination.  Notwithstanding any other provision of
this Agreement, the provisions of this Section 8 and the stock option award
agreements shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.

a. By the Company For Cause or By Executive Resignation Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (as defined in Section 8(c)).

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s willful
and continued failure to substantially perform Executive’s duties hereunder
(other than any such failure resulting from Executive’s Disability or any such
failure subsequent to Executive being delivered notice of the Company’s intent
to terminate Executive’s employment without Cause or delivering to the Company a
notice of Executive’s intent to terminate for Good Reason) following written
notice by the Company to Executive which specifically identifies such failure
and Executive not curing such failure within thirty (30) days following receipt
of such notice (for the avoidance of doubt, unsatisfactory performance by the
Executive of his duties shall not be deemed to be a failure to substantially
perform), (B) conviction of, or a plea of nolo contendere to, (x) a felony
(other than traffic-related) under the laws of the United States or any state
thereof or any similar criminal act in a jurisdiction outside the United States
or (y) a crime involving moral turpitude that could be injurious to the Company
or its reputation, (C) Executive’s willful malfeasance or willful misconduct
which is materially and demonstrably injurious to the Company, (D) any act of
fraud by Executive in the performance of Executive’s duties hereunder, or (E)
Executive’s material breach of the provisions of Sections 9 or 10 of this
Agreement. For purpose of the definition of Cause set forth above, no act or
failure to act shall be considered “willful” unless done or omitted to be done
by Executive in bad faith or without reasonable belief that Executive’s action
was in the best interests of the Company and its affiliates. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
board of directors of the Company (the “Board”) shall be conclusively presumed
to be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive (or his dependents or
beneficiaries, as applicable) shall be entitled to receive:

(A) the Base Salary through the date of termination in a lump sum payment, to be
paid on the tenth (10th) business day following such termination;

(B) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination in a lump sum payment, to be paid on the tenth (10th) business day
following such termination;

(C) any earned but unpaid Annual Bonus and Supplemental Bonus with respect to
the most recently completed calendar year prior to the date on which such
termination occurs, in each case, to be paid no later than two and one-half
(21/2) months following the end of such calendar year;

(D) any accrued and unused vacation pay in a lump sum payment, to be paid on the
tenth (10th) business day following such termination; and

(E) such Employee Benefits, if any, as to which Executive (or his dependents or
beneficiaries, as applicable) may be entitled under the employee benefit plans
of the Company or its affiliates pursuant to the terms of such plans (the
amounts described in clauses (A) through (E) hereof being referred to as the
“Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a)(iii) and any stock option award agreements or otherwise required by
law, Executive shall have no further rights to any compensation or any other
benefits under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any eighteen
(18) consecutive month period to perform Executive’s duties with reasonable
accommodation (such incapacity is hereinafter referred to as “Disability”).

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate, dependents or beneficiaries, as
applicable, shall be entitled to receive the Accrued Rights.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii) and any stock option award
agreements or otherwise required by law, Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

c. By the Company Without Cause or Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.
Notwithstanding anything to the contrary herein, written notice of intent not to
renew or any failure to renew the Initial Term or any Renewal Term shall not
constitute either a termination by the Company without Cause or a basis for the
Executive to terminate for Good Reason.

(ii) For purposes of this Agreement, “Good Reason” shall mean (A) any reduction
in Executive’s Base Salary, Annual Bonus Opportunity, Supplemental Bonus
Opportunity or any material Employee Benefits, (B) any substantial diminution in
Executive’s position or duties, adverse change in reporting lines or assignment
of duties materially inconsistent with Executive’s position (other than in
connection with an increase in responsibility or a promotion), including but not
limited to no longer reporting to the Chief Executive Officer of the Company,
its successor or its ultimate parent company in connection with a corporate
transaction, (C) a failure on the part of the Company to grant or cause to be
granted to Executive any of the Equity Awards set forth in Section 5 herein, or
(D) any material failure on the part of the Company to comply with and satisfy
the terms of Sections 3, 4, 5, 6, 7, 11 and 13(k) of this Agreement; provided
that the events described (A), (B), (C) or (D) of this Section 8(c)(ii) shall
constitute Good Reason only if the Company fails to cure such event within
thirty (30) days after receipt from Executive of written notice of the event
which constitutes Good Reason.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive (or his dependents or beneficiaries, as applicable) shall be
entitled to receive:

(A) the Accrued Rights;

(B) a lump sum, to be paid on the tenth (10th) business day after such
termination, equal to the sum of: (i) the most recent Annual Bonus, if any,
awarded to Executive, or, if such termination occurs in 2006 or 2007, then the
Annual Bonus Opportunity and (ii) the most recent Supplemental Bonus, if any,
awarded to Executive, or, if such termination occurs in 2006 or 2007, then the
Supplemental Bonus Opportunity; and

(C) subject to Executive’s continued compliance with the provisions of Sections
9 and 10 herein, continued payment of the Base Salary, payable in regular
installments in accordance with the Company’s usual payment practices, until
twelve (12) months after the date of such termination; provided, that the
aggregate amount described in clauses (B) and (C) shall be reduced by the
present value of any other cash severance payable to Executive under any other
plans, programs or arrangements of the Company or its affiliates.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 8(c)(iii) and
any stock option award agreements or otherwise required by law, Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

d. Notice of Termination.  Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13(l) hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

9. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its subsidiaries and accordingly agrees as
follows:

(1) During the Employment Term and, for a period of one year following the date
Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company, the business of any client or prospective client:

(i) with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding Executive’s termination of
employment; or

(ii) for whom Executive had direct or indirect responsibility during the one
year period immediately preceding Executive’s termination of employment;

provided, that, if Executive serves as a management consultant or becomes
affiliated with a private equity firm as a partner, employee, director or
otherwise, Executive shall not be deemed to directly or indirectly solicit or
assist in soliciting in competition with the Company, the business of any client
or prospective client unless Executive is directly or indirectly involved in
such solicitation or assistance or (a) Executive provides, as a management
consultant, any services for the competing organization, and is directly or
indirectly involved in such solicitation or assistance or (b) Executive provides
services on a full or part-time basis as an employee, officer, director or
consultant of a portfolio company (of such private equity firm) that engages in
the activities.

(2) During the Restricted Period, Executive will not directly or indirectly:

(i) engage in any business that competes with the business of the Company or its
subsidiaries (including, without limitation, businesses which the Company or its
subsidiaries have specific plans to conduct in the future and as to which
Executive is aware of such planning) (a “Competitive Business”), provided, that,
if Executive serves as a management consultant or becomes affiliated with a
private equity firm as a partner, employee, director or otherwise, Executive
shall not be deemed to be engaged in a Competitive Business unless Executive is
directly or indirectly involved in such competition or (a) Executive provides,
as management consultant, any services for the competing organization, or
(b) Executive provides services on a full or part-time basis as an employee,
officer, director or consultant of a portfolio company (of such private equity
firm) that engages in the Competitive Business;

(ii) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business, provided, that, if Executive serves as a management
consultant or becomes affiliated with a private equity firm as a partner,
employee, director or otherwise, Executive shall not be deemed to be employed by
or rendering services to any Person unless Executive is directly or indirectly
involved in such activities or (a) Executive provides, as a management
consultant, any services for the competing organization or (b) Executive
provides services on a full or part-time basis as an employee, officer, director
or consultant of a portfolio company (of such private equity firm) that engages
in the Competitive Business;

(iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant, provided, that, if Executive serves as a management consultant or
becomes affiliated with a private equity firm as a partner, employee, director
or otherwise, Executive shall not be deemed to be acquiring a financial interest
in or otherwise becoming actively involved with a Competitive Business unless
Executive is directly or indirectly involved in such activities or (a) Executive
provides, as a management consultant, any services for the competing
organization, and is directly or indirectly involved in such activities or
(b) Executive provides services on a full or part-time basis as an employee,
officer, director or consultant of a portfolio company (of such private equity
firm) that engages in the activities; or

(iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers partners,
members or investors of the Company or its affiliates, provided, that, if
Executive serves as a management consultant or becomes affiliated with a private
equity firm as a partner, employee, director or otherwise, Executive shall not
be deemed to be interfering with, or attempting to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
unless Executive is directly or indirectly involved in such attempts or
interference or (a) Executive provides, as a management consultant, any services
for the organization which is attempting interference and is directly or
indirectly involved in such activities or (b) Executive provides services on a
full or part-time basis as an employee, officer, director or consultant of a
portfolio company (of such private equity firm) that engages in the activities.

(3) Notwithstanding anything to the contrary in this Agreement, Executive may
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its subsidiaries which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which controls, such person and (ii) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person, provided,
however, that the limitations set forth in clauses (i) and (ii) above shall not
apply if Executive has an interest in a management consulting firm or private
equity firm (or any of their affiliated entities) which is a controlling person,
controls or owns five percent (5%) or more of any class of securities of a
Person engaged in a Competitive Business unless Executive is directly or
indirectly involved in the activities of the Competitive Business or
(a) Executive provides, as a management consultant, any services to the
Competitive Business or (b) Executive provides services on a full or part-time
basis as an employee, officer, director or consultant of a portfolio company (of
such private equity firm) that engages in the Competitive Business.

(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(i) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates (other than as a result of a
general advertisement of employment made by Executive’s subsequent employer or
business, not directed at any such employee), provided, that, if Executive
serves as a management consultant or becomes affiliated with a private equity
firm as a partner, employee, director or otherwise, Executive shall not be
deemed to be soliciting or encouraging any employee to leave employment unless
Executive is directly or indirectly involved in such solicitation or
encouragement or (a) Executive provides, as a management consultant, any
services for the organization that engages in the solicitation or encouragement
and is directly or indirectly involved in such solicitation or encouragement or
(b) Executive provides services on a full or part-time basis as an employee,
officer, director or consultant of a portfolio company (of such private equity
firm) that engages in the activities; or

(ii) hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company, provided, that, if Executive serves as a management consultant or
becomes affiliated with a private equity firm as a partner, employee, director
or otherwise, Executive shall not be deemed to be hiring any employee unless
Executive is directly or indirectly involved with the hiring or encouragement or
(a) Executive provides, as a management consultant, any services for the
organization that engages in the hiring and is directly or indirectly involved
in such activities or (b) Executive provides services on a full or part-time
basis as an employee, officer, director or consultant of a portfolio company (of
such private equity firm) that engages in the activities.

(5) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates, provided,
that, if Executive serves as a management consultant or becomes affiliated with
a private equity firm as a partner, employee, director or otherwise, Executive
shall not be deemed to be soliciting or encouraging the cessation of work unless
Executive is directly or indirectly involved with the solicitation or
encouragement or (a) Executive provides, as a management consultant, any
services for the organization that engages in the activities and is directly or
indirectly involved in such activities or (b) Executive provides services on a
full or part-time basis as an employee, officer, director or consultant of a
portfolio company (of such private equity firm) that engages in the activities.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. The provision of Section 9 shall survive
termination of Executive’s employment for any reason.

10. Confidentiality; Intellectual Property.

a. Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person (other than the Company or its
affiliates); or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any Person outside the Company (other than its professional
advisers who are bound by confidentiality obligations), any non-public,
proprietary or confidential information — including without limitation trade
secrets, know-how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals — concerning the past,
current or future business, activities and operations of the Company, its
subsidiaries or affiliates and/or any third party that has disclosed or provided
any of same to the Company on a confidential basis (“Confidential Information”)
without the prior written authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (b) made available to Executive by a third
party without, to the Executive’s knowledge, breach of any confidentiality
obligation; or (c) required by law to be disclosed; provided that Executive
shall give prompt written notice to the Company of such requirement, disclose no
more information than is so required, and cooperate with any attempts by the
Company to obtain a protective order or similar treatment.

(iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.

b. Intellectual Property.

(i) If Executive creates, invents, designs, develops, contributes to or improves
any product, process or written document, either alone or with third parties, at
any time during Executive’s employment by the Company and within the scope of
such employment and/or with the use of any the Company resources (“Company
Works”), Executive shall promptly and fully disclose same to the Company and
hereby irrevocably assigns, transfers and conveys, to the maximum extent
permitted by applicable law, all rights and intellectual property rights therein
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) to the Company to the extent
ownership of any such rights does not vest originally in the Company.

(ii) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the prior
works of Executive and Company Works.  If the Company is unable for any other
reason to secure Executive’s signature on any document for this purpose, then
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive’s agent and attorney in fact, to act
for and in Executive’s behalf and stead to execute any documents and to do all
other lawfully permitted acts in connection with the foregoing.

(iii) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.  Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant.  Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest.

(iv) The provisions of Section 10 shall survive the termination of Executive’s
employment for any reason.

11. Tax Matters.

a. Golden Parachute. In the event it shall be determined that any payment or
benefit to Executive, by the Company, any affiliate of the Company, any person
who acquires ownership or effective control of the Company or ownership of a
substantial portion of the Company assets (within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder) or any affiliate of such Person, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Change in Control Payments”), is or will be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), then Executive
shall be entitled to receive an additional payment (a “280G Reimbursement
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any income tax, employment tax or Excise Tax, imposed upon the 280G
Reimbursement Payment, Executive retains an amount of the 280G Reimbursement
Payment equal to the Excise Tax imposed upon the Change in Control Payments. The
280G Reimbursement Payment shall be paid on the thirtieth (30th) day from the
date that Executive is deemed to have “excess parachute payments” as defined in
Section 280G of the Code. All mathematical determinations, and all
determinations as to whether any of the Change in Control Payments are
“parachute payments” (within the meaning of Section 280G of the Code), that are
required to be made hereunder, including determinations as to whether a 280G
Reimbursement Payment is required and the amount of such 280G Reimbursement
Payment shall be made by the Company’s accounting firm (the “Accounting Firm”),
which shall provide its determination (the “Determination”), together with
detailed supporting calculations regarding the amount of any 280G Reimbursement
Payment and any other relevant matter, both to the Company and Executive by no
later than ten (10) days following the date of employment termination or, if
applicable, such earlier time as is requested by the Company or Executive (if
Executive reasonably believes that any of the Change in Control Payments may be
subject to the Excise Tax). If the Accounting Firm determines that no Excise Tax
is payable by Executive, it shall furnish Executive and the Company with an
opinion reasonably acceptable to Executive and the Company that no Excise Tax is
payable (including the reasons therefor) and that Executive has substantial
authority not to report any Excise Tax on his federal income tax return. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive, absent manifest error. As a result of uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that 280G Reimbursement Payments not
made by the Company should have been made (“Underpayment”), or that 280G
Reimbursement Payments will have been made by the Company which should not have
been made (“Overpayments”). In either such event, the Accounting Firm shall
determine the amount of the Underpayment or Overpayment that has occurred. In
the case of an Underpayment, the amount of such Underpayment (together with any
interest and penalties payable by Executive as a result of such Underpayment)
shall be promptly paid by the Company to or for the benefit of Executive. In the
case of an Overpayment, Executive shall, at the direction and expense of the
Company, take such steps as are reasonably necessary (including the filing of
returns and claims for refund), follow reasonable instructions from, and
procedures established by, the Company, and otherwise reasonably cooperate with
the Company to correct such Overpayment, provided, however, that (i) Executive
shall not in any event be obligated to return to the Company an amount greater
than the net after-tax portion of the Overpayment that he has retained or has
recovered as a refund from the applicable taxing authorities and (ii) if a 280G
Reimbursement Payment is determined to be payable, this provision shall be
interpreted in a manner consistent with an intent to make Executive whole, on an
after-tax basis, from the application of the Excise Tax, it being understood
that the correction of an Overpayment may result in Executive repaying to the
Company an amount which is less than the Overpayment. The cost of the Accounting
Firm in connection with any such Determination shall be paid by the Company.

12. Specific Performance.  Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.

13. Miscellaneous.

a. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflicts of
laws principles thereof.

b. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company and for which Executive may
qualify in the sole discretion of the Board or any applicable committee thereof.

c. Entire Agreement/Amendments.  This Agreement, together with the stock option
agreements and equity award agreements, contains the entire understanding of the
parties with respect to the employment of Executive by the Company.  There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein.  This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

d. No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

e. No Set Off, No Mitigation, No Offset. The Company’s obligation to pay
Executive the amounts provided and to make the arrangements provided hereunder
shall not be subject to set-off, counterclaim or recoupment of amounts owed by
Executive to the Company or its affiliates. Executive shall not be required to
mitigate the amount of any payment provided for pursuant to this Agreement nor
shall the amount be reduced on account of any payments received by Executive
from any other party.

f. Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

g. Assignment.  This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive.  Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect.  This Agreement may be
assigned by the Company to a person or entity which is a subsidiary or a
successor in interest to substantially all of the business operations of the
Company.  Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such subsidiary or
successor person or entity.

h. Amendment. This Agreement may not be amended or modified except by an
instrument in writing executed by both the Company and Executive.

i. Successors; Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

j. Legal Fees. The Company shall reimburse Executive’s documented reasonable
legal fees in connection with the negotiation of this Agreement.

k. Indemnification. The Company and its successors and/or assigns will
indemnify, hold harmless, and defend Executive to the fullest extent permitted
by applicable law with respect to any claims that may be brought against
Executive arising out of or related to any action taken or not taken in
Executive’s capacity as an employee, officer or director of the Company or any
of its affiliates, including, without limitation, the advancement of legal fees
and expenses, as such fees and expenses are incurred by Executive. In addition,
Executive shall be covered, in respect of Executive’s activities as an officer
or director of the Company or any of its subsidiaries, by the Company’s (or any
of its subsidiaries’) Directors and Officers liability policy or other
comparable policies, if any, obtained by the Company’s (or any of its
subsidiaries’) successors, to the fullest extent permitted by such policies.

l. Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

         
 
       
If to the Company:
           Encore Medical Corporation

 
  9800 Metric Blvd.    Austin, Texas 78758
   Attn: Chief Executive Officer

 
       
If to Executive:
       
 
  425 Pottersvile Road    Far Hills, NJ 07931


, or to the most recent address of Executive set forth in the personnel records
of the Company.

m. Dispute Resolution. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Austin, Texas
under the Employment Dispute Resolution Rules of the American Arbitration
Association (“AAA”) then currently in effect, as modified herein. Arbitration
proceedings shall take place in Austin, Texas, before a single neutral
arbitrator who shall be a lawyer. The arbitrator’s award shall be final and
judgment may be entered upon such award by a court of competent jurisdiction.
This arbitration procedure will be governed by the Federal Arbitration Act as
will any actions to compel, enforce or vacate proceedings, awards, orders of the
arbitration or settlement under this procedure. Each party shall be responsible
for and directly pay its own fees and expenses of counsel and other experts
retained in connection with such dispute or controversy, on a current basis as
they may be incurred.

n. Prior Agreements  This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.

o. Cooperation.  Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.  This provision shall survive any termination of this Agreement.

p. Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

q. Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

     
ENCORE MEDICAL CORPORATION
  Peter Baird
 
   
/s/ Harry L. Zimmerman
  /s/ Peter Baird
 
   
By: Harry L. Zimmerman
  29 September 2006

Title: EVP – General Counsel

